DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 1/28/2021. As directed by the amendment, claims 1-2 and 4-5 were amended, and no claims were cancelled nor added. Thus, claims 1-5 are presently pending in this application
Claims 1-5 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Zachary Wegmann on 2/16/2021. 

The application has been amended as follows:

1.	(Currently Amended)  A massage device comprising:
comprising a top surface configured to directly support an upper body of a user;
a second bed portion configured to support a lower body of a user, wherein the second bed portion is configured to slide over the top surface of the first bed portion; 
a massage module disposed on the second bed portion and comprising a flexible sheath that includes a plurality of air pockets; and
a position adjuster comprising a transfer plate on which the plurality of air pockets are mounted and provided above the first and second bed portions, wherein the position adjuster is configured to change a position of the massage module,
wherein the plurality of air pockets comprise at least: 
a first pair of air pockets and a second pair of air pockets disposed at an inner side in the transfer plate; and a third air pocket and fourth air pocket each a first outer side and an opposite second outer side, respectively, in the transfer plate, wherein each of the third and fourth air pockets have a larger width when compared with each of the pair of air pockets and second pair of air pockets,
wherein when the and second pair of air pockets are [[is]] expanded, portions of the flexible sheath that include the and second pair of air pockets are configured to come into contact with internal lower points of the calves of the user and to apply forces to the calves upwards from the inner side, and 
wherein when the third and fourth air pockets are [[is]] expanded, portions of the flexible sheath that include the third and fourth air pockets are configured to come into contact with external upper side points of the calves of the user and to apply forces to the calves downwards from the outer side.
the third air pocket and the fourth air pocket.
4.	(Currently Amended)  The massage device of claim 1, wherein the flexible sheath is configured to be stretchable according to an operation of each of the first pair of air pockets, second pair of air pockets, third air pocket and fourth air pocket.
5.	(Currently Amended)  The massage device of claim 1, wherein the flexible sheath comprises a wrinkled portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lu (2013/0226051), (2007/0016119) and Sugiyama (6,984,197) do not specifically disclose the claimed apparatus as presented in the claims 1-5. 
Lu discloses a massage device (device having support 1, backrest assembly 2, leg/foot massager 33 shown in fig. 1, see paragraph 0020) comprising: a first bed portion (support 1, fig. 1) configured to support an upper body of a user (see figs. 4-5, bed portion 1 indirectly supports the upper body); a second bed portion configured to support a lower body of a user, wherein the second bed portion is configured to slide over the first bed portion (portion of 231, 21 that supports 233 that supports the lower body is the second portion, see fig. 5, as shown in figs. 5-6, the second portion slide over the first bed portion (1)); a massage module (331 and 333, fig. 1, paragraph 0025) 
Inada discloses a first air pocket having a smaller width compared to a second air pocket (second air pocket is 18, 19(17), 11, 12(10) and 26, see fig. 4, see the width of 18, 19 (17) versus 23(15), 23(15) comprises a smaller width, alternatively 23 is smaller than 14), wherein when the first air pocket expanded, the first air pocket is configured to apply forces to the calves upwards from an inner side and wherein when the second air pocket is expanded, the second air pocket is configured to apply forces to the calves downwards from an outer side (see fig. 4, the first air pocket (23(15)) would be applying a force to the calves upwards from an inner side when expanded, and the second air pocket (18, 19 (17)) would apply forces to the calves downwards from an outer side). 
Sugiyama teaches at least first air pocket is configured to apply forces to the calves upwards from the inner side and at least second air pocket is configured to apply forces to the calves downwards from the outer side (see fig. 8, the 19 on the inner side against 7 is the first air pocket and the second pocket is the air pocket 19 located at 3, and as shown, the way the air pockets applied force to the user leg, there would be a downward force being applied from the outer side acting on the calves by the second air pocket and there would be an upward force being applied from the inner side acting on the calves by the first air pocket, see the annotated-Sugiyama fig. 8 in the non-final mailed on 2/19/2021 relative to fig. 1, Col 5, lines 23-30 and full disclosure discloses 
However, Lu, Inada and Sugiyama fail to disclose the combination of the first bed portion comprising a top surface configured to directly support an upper body of a user, a second bed portion configured to support a lower body of a user, wherein the second bed portion is configured to slide over the top surface of the first bed portion, a position adjuster comprising a transfer plate on which the plurality of air pockets are mounted and provided above the first and second bed portions, wherein the position adjuster is configured to change a position of the massage module, the plurality of air pockets comprise at least a first pair of air pockets and a second pair of air pockets disposed at an inner side in the transfer plate, and a third air pocket and fourth air pocket each disposed at a first outer side and an opposite second outer side, respectively, in the transfer plate, wherein each of the third and fourth air pockets have a larger width when compared with each of the first pair of air pockets and second pair of air pockets. Therefore, to modify Lu, Inada and Sugiyama to arrive at the claimed invention would be based upon improper hindsight. 
Therefore, claims 1-5 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stafford (2015/0290061) is cited to show a person support having a plurality of inflatable bladders for the lower leg. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.